UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:405.523.5200 Date of fiscal year end:December 31 Date of reporting period:June 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in it regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for educing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1: Report to Shareholders Semi-Annual Report June 30, 2010 June 30, 2010 Dear Participant: The first six months of 2010 was a tough period.The S&P 500 was down about 6.7%.Even worse, the MSCI EAFE Index (large cap international stocks) was off nearly 13%.By comparison, high quality bonds were up more than 5%.Cash continued to be a most unproductive asset class – earning less than .1%.From a headline perspective, investors were agitated by credit worries in Europe, slow gains in employment and long-term angst about the Federal deficit. Despite the uncertainty in the economy and stock market, the Dual Strategy Fund continues its long term commitment to high quality, large capitalization stocks, with half of the portfolio following a value strategy and half, a growth approach.WEDGE Capital Management of Charlotte, North Carolina, and Beck, Mack & Oliver (New York) are the two, equally-weighted value managers.Renaissance Investment Management (Cincinnati, Ohio) and Quest Investment Management of Portland, Oregon split the growth side.This two-pronged structure provides for prudent, persistent diversification among non-speculative, large US stocks. The following comments, from the firms’ recent strategy materials, give a sense of the outlook of the two value advisors, WEDGE and Beck, Mack & Oliver: During… (the recent time frame) …small cap stocks investment grade bonds and emerging market equities, among others, all materially outperformed that broad-based large cap index (the S&P 500).In fact, “any strategy that underweighted large capitalization U.S. stocks, whether sophisticated or now, would have done well in the past decade”…“It is not clear, however, that large capitalization underperformance can be counted upon in the future.”(WEDGE) And With an eye on managing downside risk, we are now more inclined to own mid to large capitalization companies with strong balance sheets.We believe that over the next market cycle – which will likely include the raising of interests rates by the Federal Reserve – our higher-quality portfolio will be well positioned to benefit…it is their relatively strong balance sheets (of healthcare companies) in combination with favorable demographic trends that cause us to be optimistic about their future return potential…As people become more comfortable with the stability of the global economic recovery and begin focusing on the long term earnings power (of energy companies), we believe their relative performance will be strong.(Beck, Mack & Oliver) Likewise, the following are indications of how the growth advisors, Renaissance and Quest, see the future: …fundamental positives do exist.Corporate profits have rebounded in an impressive fashion, rising 44% year/year through March and to a level only 3% below their all-time high in 2007.The reluctance of corporations to hire and a focus on cost controls admittedly accounts for much of the earnings improvement, but still, increasing profits are a healthy sign of continued recovery.The valuation of stocks relative to earnings is far more attractive today than was the case a few years ago.(Renaissance) And Leading indicators and low 10 year treasury yields indicate a slower growing economy in the 2nd half of 2010.Because the stock market is a future indicator, it has sold off accordingly.As more information and clarity on these issues unfold, the market will adjust and likely move higher, in our opinion.The market continues to reward investors for their patience and courage.Currently, markets are continuing to reward the most innovative and competitive companies.We believe this will continue. (Quest) Consistently, the Dual Strategy Fund works to harness the best ideas from the two basic and historic investment themes: growth and value. There are no guarantees in stock investing, but we continue to believe these two linked and equally-weighted strategies are a sound structure for long term stock market investing. Sincerely, David R. Carpenter, President American Fidelity Dual Strategy Fund, Inc. 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Assets and Liabilities June 30, 2010 (Unaudited) Assets Investments, at fair value (cost $140,446,956) $ 136,209,493 Accrued interest and dividends 164,714 Accounts receivable for shares purchased 144,309 Total assets 136,518,516 Liabilities Accounts payable for securities purchased — Total liabilities — Net assets $ 136,518,516 Composition of net assets: Net capital paid in on shares of capital stock $ 162,744,788 Undistributed net investment income 2,617,591 Accumulated net realized losses (24,606,400) Unrealized depreciation on investments (4,237,463) Net assets (equivalent to $8.164 per share based on 16,722,839 shares of capital stock outstanding) $ 136,518,516 See accompanying notes to financial statements. 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Operations Period ended June 30, 2010 (Unaudited) Investment income: Income: Dividends (net of foreign taxes paid of $16,441) $ 1,108,896 Interest 18,191 1,127,087 Expenses: Investment advisory fees 368,688 Net investment income 758,399 Realized gains on investments: Proceeds from sales 100,771,456 Cost of securities sold 88,437,958 Net realized gains on investments 12,333,498 Unrealized depreciation on investments, end of period (4,237,463) Unrealized appreciation on investments, beginning of year 17,326,602 Change in unrealized depreciation on investments (21,564,065) Net decrease in net assets resulting from operations $ (8,472,168) See accompanying notes to financial statements. 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statements of Changes in Net Assets Period ended June 30, 2010 and Year ended December 31, 2009 (Unaudited) Increase (decrease) in net assets from operations: Net investment income $ 758,399 1,828,381 Net realized gains (losses) on investments 12,333,498 (12,806,381) Change in unrealized appreciation (depreciation) on investments (21,564,065) 40,574,864 Net increase (decrease) in net assets resulting from operations (8,472,168) 29,596,864 Distributions to shareholders: Investment income — (2,200,000) Capital Gains — — Total distributions to shareholders — (2,200,000) Changes from capital stock transactions (2,277,565) 652,928 Increase (decrease) in net assets (10,749,733) 28,049,792 Net assets, beginning of year 147,268,249 119,218,457 Net assets, end of period $ 136,518,516 147,268,249 Undistributed net investment income $ 2,617,591 1,859,192 See accompanying notes to financial statements. 5 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Financial Highlights (Unaudited) Period ended Year Ended December 31 June 30 Per share data (1): Net investment income (loss) $ Distributions – investment income - Distributions – capital gains - Net increase (decrease) in net asset unit value Net asset unit value, beginning of period Net asset unit value, end of period $ Net assets outstanding, end of period $ Ratios: Ratio of expenses to average net assets 0.50% 0.50% 0.50% 0.50% 0.50% Ratio of net investment income to average net assets 1.04% 1.46% 1.39% 1.28% 1.24% Portfolio turnover rate 71.65% 135.04% 84.35% 67.69% 95.38% Total return (2) 14.46% 25.01% (38.60%) 9.90% 9.89% (1)Per share calculations were performed using the average shares outstanding method. (2)Total return figures do not reflect charges pursuant to the terms of the variable annuity contracts funded by separate accounts that invest in the Fund's shares. See accompanying notes to the financial statements. 6 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments June 30, 2010 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Apparel and Accessory Stores: Aeropostale, Inc. * 32,891 $ 0.69% Limited Brands, Inc. 10,300 0.17% Nordstrom, Inc. 18,675 0.44% Ross Stores, Inc. 22,443 0.88% The Gap, Inc. 11,200 0.16% 2.34% Auto Dealers, Gas Stations: Advance Auto Parts, Inc. 4,900 0.18% AutoNation, Inc. * 13,900 0.20% Autozone, Inc. * 3,298 0.47% Carmax, Inc. * 13,600 0.20% 1.05% Building Construction-General Contractors, Operation Build: Walter Energy, Inc. 7,311 0.33% 0.33% Business Services: Adobe Systems Incorporated * 14,700 0.28% Computer Sciences Corporation 9,300 0.31% Google Inc. * 1,540 0.50% Microsoft Corporation 75,609 1.27% Omnicom Group Inc. 21,228 0.53% Oracle Corporation 57,986 0.91% Salesforce.com, Inc. * 1,929 0.12% Visa Inc. 14,680 0.76% VMware Inc. * 3,880 0.18% 4.86% Chemicals and Allied Products: Abbott Laboratories 48,076 1.65% Air Products & Chemicals, Inc. 1,900 0.09% Amgen Inc. * 17,402 0.67% AstraZeneca PLC ** 8,500 0.29% Avon Products, Inc. 24,320 0.47% Biogen Idec Inc. * 7,300 0.25% Bristol-Myers Squibb Company 33,610 0.61% Celanese Corporation 4,285 0.08% Colgate Palmolive Company 16,779 0.97% E.I. du Pont de Nemours and Company 8,530 0.22% Eastman Chemical Company 2,200 0.09% Ecolab Inc. 5,940 0.20% Genzyme Corporation * 23,600 0.88% Gilead Sciences, Inc. * 22,837 0.57% GlaxoSmithKline plc ** 10,591 0.26% Hospira, Inc. * 6,935 0.29% IDEXXLaboratories, Inc. * 2,855 0.13% Johnson & Johnson 41,877 1.81% Merck & Co., Inc. 62,770 1.61% Nalco Holding Company 40,000 0.60% Novo Nordisk A/S ** 2,825 0.17% Pfizer Inc. 22,700 0.24% PPG Industries, Inc. 2,100 0.09% Praxair, Inc. 3,440 0.19% Sanofi-Aventis ** 11,300 0.25% The Dow Chemical Company 14,125 0.25% 12.93% 7 Communications: American Tower Corporation * 8,695 $ 0.28% DIRECTV, Inc. * 5,730 0.14% Level 3 Communications, Inc.* 520,000 0.42% NII Holdings, Inc. * 4,600 0.11% 0.95% Depository Institutions: Credit Suisse Group ** 11,400 0.31% JPMorgan Chase & Co. 11,800 0.32% U.S. Bancorp 11,345 0.19% 0.82% Durable Goods, Wholesale: BorgWarner Inc. * 5,115 0.14% Patterson Companies, Inc. 9,705 0.20% Reliance Steel & Aluminum Co. 2,800 0.07% 0.41% Eating and Drinking Places: McDonald’s Corporation 7,240 0.35% The Cheesecake Factory Incorporated * 25,178 0.41% 0.76% Educational Services: Devry Inc. 4,500 0.17% ITT Educational Services, Inc. * 9,516 0.58% 0.75% Electric, Gas, and Sanitary Services: Ameren Corporation 7,600 0.13% CMS Energy Corporation 12,400 0.13% Constellation Energy Group, Inc. 5,300 0.13% Edison International 5,300 0.12% FirstEnergy Corp. 5,300 0.14% Integrys Energy Group, Inc. 3,965 0.13% Mirant Corporation * 45,800 0.35% NiSource Inc. 12,100 0.13% NV Energy, Inc. 15,300 0.13% Pinnacle West Capital Corporation 5,300 0.14% Teco Energy, Inc. 11,900 0.13% The Williams Companies, Inc. 72,650 0.97% 2.63% Electronic and Other Electric Equipment: Altera Corporation 47,014 0.85% Amphenol Corporation 20,790 0.60% Analog Devices, Inc. 15,800 0.32% Broadcom Corporation 20,782 0.50% Cisco Systems, Inc. * 64,705 1.01% Dolby Laboratories, Inc. * 7,100 0.33% Emerson Electric Co. 16,829 0.54% General Electric Company 15,310 0.16% Intel Corporation 80,695 1.15% Linear Technology Corporation 16,500 0.34% Molex Incorporated 61,500 0.70% NetApp, Inc. * 29,822 0.82% Qlogic Corporation * 33,641 0.41% Qualcomm Incorporated 61,270 1.47% Texas Instruments Incorporated 45,145 0.77% Varian Semiconductor Equipment Associates, Inc. * 5,515 0.12% Whirlpool Corporation 2,500 0.16% Xilinx, Inc. 18,800 0.35% 10.60% Engineering, Accounting, Research, Mgmt and Relation Services: Fluor Corporation 36,900 0.22% KBR, Inc. 14,800 1.15% 1.37% 8 Fabricated Metal Products: Ball Corporation 2,700 $ 0.10% 0.10% Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 7,710 0.27% Archer-Daniels-Midland Company 5,400 0.10% Bunge Limited ** 2,600 0.09% General Mills, Inc. 20,610 0.54% Kraft Foods Inc. 12,170 0.25% PepsiCo, Inc. 11,950 0.53% Starbucks Corporation 33,252 0.59% The Coca-Cola Company 13,702 0.50% 2.87% Furniture and Fixtures: Johnson Controls, Inc. 40,925 0.81% Leggett & Platt Incorporated 11,100 0.16% 0.97% General Merchandise: Big Lots, Inc. * 7,205 0.17% Costco Wholesale Corporation 12,095 0.49% Family Dollar Stores, Inc. 6,000 0.17% Target Corporation 12,666 0.46% The TJX Companies, Inc. 11,710 0.36% 1.65% Health Services: Covance Inc. * 5,040 0.19% Laboratory Corporation of America Holdings * 13,000 0.72% 0.91% Holding and Other Investment Offices: Berkshire Hathaway Inc. * 12,200 0.71% Brookfield Asset Management Inc. ** 64,000 1.06% Simon Property Group, Inc 1,965 0.12% Vornado Realty Trust 2,145 0.11% 2.00% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 6,100 0.17% Best Buy Company, Inc. 6,810 0.17% Lexmark International, Inc. * 17,333 0.42% 0.76% Hotels, Other Lodging Places: Marriott International, Inc. 10,492 0.23% 0.23% Industrial Machinery and Equipment: 3M Company 15,636 0.90% Apple Computer, Inc. * 10,327 1.90% Caterpillar Inc. 10,362 0.46% Cummins Engine, Inc. 16,407 0.78% Deere & Company 17,812 0.73% Dover Corporation 22,000 0.67% Eaton Corporation 14,033 0.67% EMC Corporation * 66,779 0.90% Flowserve Corporation 6,731 0.42% Hewlett-Packard Company 34,247 1.09% Ingersoll-Rand PLC ** 7,660 0.19% International Business Machines Corporation 16,377 1.48% Joy Global Inc. 17,725 0.65% National Oilwell Varco, Inc. 6,800 0.16% Parker-Hannifin Corporation 19,828 0.81% Pentair, Inc. 5,280 0.12% Pitney Bowes, Inc. 12,600 0.20% Rockwell Automation, Inc. 6,425 0.23% SanDisk Corporation * 14,233 0.44% Seagate Technology * ** 35,291 0.34% Varian Medical Systems, Inc. * 8,440 0.32% Western Digital Corporation * 29,200 0.65% 14.11% 9 Instruments and Related Products: Alcon, Inc. ** 1,885 $ 0.21% Baxter International Inc. 41,000 1.22% Danaher Corporation 7,270 0.20% Medtronic, Inc. 17,130 0.45% Roper Industries, Inc. 23,000 0.94% Thermo Fisher Scientific Inc. * 18,325 0.66% Waters Corporation * 7,000 0.33% 4.01% Insurance Carriers: Ace LTD. ** 9,400 0.36% Aetna Inc. 11,800 0.23% Assurant, Inc. 13,600 0.34% Axis Capital Holdings Limited ** 50,000 1.09% CIGNA Corporation 11,000 0.25% HCC Insurance Holdings, Inc. 30,000 0.54% Humana Inc. * 7,300 0.24% Leucadia National Corporation * 55,000 0.79% Lincoln National Corporation 7,245 0.13% Metlife Capital Trust, Inc. 11,100 0.31% Prudential Financial, Inc. 11,570 0.45% RenaissanceRe Holdings Ltd. ** 29,000 1.20% The Chubb Corporation 9,200 0.34% The Travelers Companies, Inc. 9,000 0.32% UnitedHealth Group Incorporated 30,459 0.63% Wellpoint, Inc. * 6,700 0.24% 7.46% Leather and Leather Products: Coach, Inc. 15,002 0.40% 0.40% Metal Mining: Cliffs Natural Resources Inc. 2,600 0.09% 0.09% Mining, Quarry Nonmetal Minerals: Potash Corporation of Saskatchewan Inc. ** 12,000 0.75% Teck Resources Limited ** 3,900 0.09% 0.84% Miscellaneous Manufacturing Industries: Hasbro, Inc. 6,605 0.20% Mattel, Inc 29,727 0.46% 0.66% Miscellaneous Retail: Dollar Tree, Inc. * 28,297 0.86% Tiffany & Co. 15,177 0.42% 1.28% Motion Pictures: The Walt Disney Company 12,185 0.28% 0.28% Motor Freight Transportation, Warehouse: United Parcel Service, Inc. 10,622 0.44% 0.44% Nondurable Goods-Wholesale: Amerisource Bergen Corporation 31,679 0.74% McKesson Corporation 12,124 0.60% Medco Health Solutions, Inc. * 6,435 0.26% Nike, Inc.-Class B 6,295 0.31% 1.91% 10 Oil and Gas Extraction: Apache Corporation 3,985 $ 0.25% Cenovus Energy Inc. ** 15,000 0.28% Encana Corporation ** 44,700 0.99% Eni S.p.A ** 6,700 0.18% ENSCO International Incorporated ** 6,700 0.20% Helmerich & Payne, Inc. 14,288 0.38% Nabors Industries Ltd. * ** 14,200 0.18% Noble Corporation ** 53,000 1.20% Occidental Petroleum Corporation 21,390 1.21% Patterson-UTI Energy, Inc. 18,100 0.17% Royal Dutch Shell PLC ** 5,200 0.19% Schlumberger N.V. (Schlumberger Limited) ** 27,670 1.12% Tailsman Energy Inc. ** 15,900 0.18% Total SA ** 5,600 0.18% 6.71% Paper and Allied Products: International Paper Company 5,200 0.09% Kimberly-Clark Corporation 11,655 0.52% 0.61% Petroleum Refining and Related Industries: Ashland Inc. 2,400 0.08% BP PLC-Spons ADR ** 5,900 0.13% Chevron Corporation 3,792 0.19% ConocoPhillips 37,000 1.33% Exxon Mobil Corporation 4,600 0.19% Marathon Oil Corporation 8,300 0.19% Valero Energy Corporation 13,900 0.18% 2.29% Primary Metal Industries: Allegheny Technologies Incorporated 2,785 0.09% Corning Incorporated 55,206 0.65% Precision Castparts Corp. 1,595 0.12% 0.86% Railroad Transportation: CSX Corporation 5,585 0.20% Norfolk Southern Corporation 11,562 0.45% 0.65% Real Estate: Pico Holdings, Inc. * 29,400 0.65% 0.65% Rubber & Miscellaneous Plastic Products: Metabolix, Inc. * 68,200 0.71% 0.71% Security and Commodity Brokers: Ameriprise Financial, Inc. 11,500 0.30% Blackrock, Inc. 765 0.08% Franklin Resources, Inc. 4,700 0.30% T. Rowe Price Group, Inc. 17,890 0.58% The Charles Schwab Corporation 28,500 0.30% The Goldman Sachs Group, Inc. 7,385 0.71% 2.27% Transportation Equipment: Autoliv, Inc. 10,480 0.37% Ford Motor Company * 22,200 0.16% Harsco Corporation 5,700 0.10% Honeywell International Inc. 6,730 0.19% Lockheed Martin Corporation 8,612 0.47% The Boeing Company 4,800 0.22% 1.51% Total common stocks (cost $136,702,602) 97.03% 11 Short-Term Investments: AIM Money market funds (.200750% at June 30, 2010) 3,744,354 $ 2.74% Total short-term investments (cost $3,744,354) 2.74% Total investments (cost $140,446,956) 99.77% Other assets and liabilities, net 0.23% Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (11.76% of net assets) See accompanying notes to the financial statements. 12 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2010 Summary of Significant Accounting Policies (a) General American Fidelity Dual Strategy Fund, Inc. (the Fund) is registered as an open-end, diversified management investment company under the Investment Company Act of 1940, as amended. The assets of the Fund were formerly held by American Fidelity Variable Annuity Fund A (Variable Annuity Fund A), which operated as an open-end, diversified management investment company from 1968 to 1998, and was a separate account of American Fidelity Assurance Company (AFA). The Fund’s investment objectives are primarily long-term growth of capital and secondarily the production of income. In order to achieve these investment objectives, the Fund normally invests in a diversified portfolio consisting primarily of common stocks. Shares of the Fund are only available to separate accounts of American Fidelity Assurance or other insurance companies to fund the benefits of variable annuity contracts. (b) Investments The Fund’s investments are valued based on market value quotations, when available. Investments in corporate stocks are valued by a third-party servicer, Interactive Data Services. Securities for which published quotations are not available are valued based on policies approved by the Fund’s Board of Directors, generally at the quotation obtained from pricing services, such as Bloomberg L.P. Securities whose values have been materially affected by what the Fund’s investment adviser identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the board of directors.Short-term investments are valued on the basis of cost, which approximates market, and include all investments with maturities less than one year. The Fund’s portfolio of investments is diversified such that not more than 5% of the value of the total assets of the Fund is invested in any one issuer and not more than 25% is invested in any one industry or group of similar industries. Management does not believe the Fund has any significant concentrations of credit risk. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are determined using the specific identification method on a first-in, first-out basis. Security transactions are accounted for on a trade-date basis. 13 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2010 Dividend income is recorded on the ex-dividend date, and interest income is recorded on the daily accrual basis. For certain securities in which the exact dividend is unknown on the ex-dividend date, such as stock in foreign companies, an estimate of the dividend is recorded on the ex-dividend date, and any necessary adjustments are added to the Fund’s investment income on the date the dividend is received by the Fund. Any taxes withheld by foreign governments or any foreign exchange experience (gains or losses) incurred by investment in such securities are paid by the Fund and are recorded as reductions of dividend income. The Fund intends to make income and capital gains distributions, if any, on an annual basis. All distributions will be reinvested in additional shares of the portfolio at net asset value. As of June 30, 2010, the cost of purchases and proceeds from sales of securities, other than short-term securities, was $98,109,526 and $100,771,456 respectively, net of brokerage commissions. The gross unrealized appreciation and depreciation on investments at June30, 2010 for financial reporting purposes was $6,781,036 and $11,018,499 respectively. For federal income tax purposes, the cost, unrealized appreciation, and unrealized depreciation were $132,338,352, $19,306,952 and $4,104,117, respectively, at December31, 2009. The Fund groups its financial assets measured in three levels, based on inputs and assumptions used to determine fair value.These levels are as follows: Level 1 – quoted prices in active markets for identical securities.Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of June 30, 2010.See Schedule of Portfolio Investments for industry categorization. 14 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2010 Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 – Significant Unobservable Inputs - Total (c) Income Taxes Management of the Fund believes that the Fund will continue to qualify as a “regulated investment company” under subchapterM of the Internal Revenue Code (theCode). Qualification as a regulated investment company relieves the Fund of any liability for federal income taxes to the extent its earnings are distributed in accordance with the applicable provisions of the Code.The Fund’s policy is to comply with all sections of the Code that apply to regulated investment companies and to distribute substantially all of its taxable income to shareholders. No provision for income taxes is thus required. During 2008, the Fund generated net capital loss for tax purposes of $21,832,914.Of these net capital losses, $8,431,357 were incurred after October 31,2008, and for tax purposes, the Fund elected to defer their realization until its 2009 tax year.During 2009, the Fund generated net capital losses for tax purposes of $12,916,026.Of these net capital losses generated in 2009, $1,327,637 were incurred after October 31, 2009 and for tax purposes, the Fund plans to elect for deferral of their utilization until its 2010 tax year.The net capital loss carryover to 2010 of $34,748,940 (including deferral of post October 31, 2009 losses) will expire if not utilized by December 31, 2016 ($13,401,557), by December 31, 2017 ($20,019,746) and by December 31, 2018 ($1,327,637 for the post October 31, 2009 losses).The Fund’s board of directors will not distribute a realized capital gain dividend in 2010 since the fund did not realize capital gains in 2009. Net investment income (loss) and net realized gains (losses) may differ for financial statement and tax purposes primarily because of losses deferred due to “wash sale” transactions. The character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividend distributions, the fiscal year in which amounts are distributed may differ from the year that the income or realized gains (losses) were recorded by the Fund. On the statement of assets and liabilities, no permanent book-to-tax differences were recorded as of June30, 2010 for undistributed net investment income, accumulated net realized gain, or unrealized appreciation on investments. The Fund recognizes and measures unrecognized tax positions in accordance with Financial Accounting Standards Boards, ASC 740, Income Taxes.The Fund has no unrecognized tax positions as of December 31, 2009. 15 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2010 As of December 31, 2009, the fund has no accrued interest and penalties related to unrecognized tax positions.The Fund would recognize interest accrued related to unrecognized tax positions in interest expense and penalties accrued in operating expense, should they occur. The tax years 2006 through 2009 remain open to examination by the major taxing jurisdictions to which the Fund is subject. The Fund is not currently under examination by any taxing authority and does not expect any material changes to its unrecognized tax positions within the next twelve months. (d) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increase and decrease in net assets from operations during the reporting period. Actual results could differ from those estimates. (e) Distributions to Shareholders Dividends to shareholders from net investment income, if any, are paid annually.Distributions of capital gains, if any, are made at least annually, and as required to comply with Federal excise tax requirements.Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. A capital gain distribution was not declared in 2009 since the Fund did not generate capital gains in 2008. Transactions With Affiliates The Fund receives advisory services under a management and investment advisory agreement with AFA that provides for fees to be paid to AFA at an annual rate of 0.50% of the Fund’s average daily net assets. AFA has engaged four sub-advisors who receive fees based on a percentage of the Fund’s daily net assets.The subadvisors’ fees are paid by AFA. AFA pays all other expenses of the Fund except investment advisory fees and brokerage fees. The Fund will not reimburse AFA at a later time for any such amounts. Certain officers and directors of the Fund are also officers and directors of AFA. 16 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2010 Distributions to Shareholders On November 13, 2009, a distribution of $0.13 per share was declared from ordinary income, which amounts to $2,200,000.There were no capital gains declared for 2009. On November 14, 2008, a distribution of $0.16 per share was declared from ordinary income, which amounted to $2,600,000.On November 14, 2008, a distribution of $0.27 per share was declared from capital gains, which amounts to $4,300,000. The tax character of distributions paid during the years ended December 31, 2009 and 2008 was as follows: Distribution to Shareholders: Dividends paid from: Ordinary income $ 2,200,000 2,600,000 Long-term capital gain — 4,300,000 2,200,000 6,900,000 Return of capital — — Total distributions to shareholders $ 2,200,000 6,900,000 As of December 31, 2009, the components of distributable earnings on a tax basis were as follows: Undistributed ordinary income $ Undistributed long-term loss Unrealized depreciation Distributable earnings $ Changes From Capital Stock Transactions As of period ended June 30, 2010 and year ended December 31, 2009, 200,000,000 shares of $0.001 par value capital stock were authorized. Transactions in capital stock were as follows: 17 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2010 Shares Amount Shares sold $ Shares issued in reinvestment of dividends and distributions — — Shares redeemed Increase (decrease) in net assets derived from capital stock transactions $ 18 EXPENSE EXAMPLE As a shareholder of the Fund, you incur a management fee.The following Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2010 – June 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period; however, you may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.As a result, the second line of the table is useful in comparing ongoing costs only; it will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expense Example Table Beginning Account Value January 1, 2010 Ending Account Value Value June 30, 2010 Expenses Paid During Period* Jan. 1 – June 30, 2010 Actual Hypothetical (Assumes 5% return before expenses) *Expenses are equal to the Fund’s annualized expenses ratio of 0.50%, multiplied by the average account value over the period, multiplied by 0.4958904 (the number of days in most recent fiscal half-year/365 (to reflect the one-half year period)). 19 PORTFOLIO HOLDINGS The following table depicts the portfolio holdings of the Fund by type of security and industry sector, showing the percentage of net asset value or total investments attributable to each as of June 30, 2010. Apparel and Accessory Stores 2.34% Auto Dealers, Gas Stations 1.05% Building Construction-General Contractors, Operation Build 0.33% Business Services 4.86% Chemicals and Allied Products 12.93% Communications 0.95% Depository Institutions 0.82% Durable Goods, Wholesale 0.41% Eating and Drinking Places 0.76% Educational Services 0.75% Electric, Gas, and Sanitary Services 2.63% Electronic and Other Electric Equipment: 10.60% Engineering, Accounting, Research, Mgmt and Relation Services 1.37% Fabricated Metal Products: 0.10% Food and Kindred Products 2.87% Furniture and Fixtures 0.97% General Merchandise 1.65% Health Services 0.91% Holding and Other Investment Offices 2.00% Home Furniture and Equipment 0.76% Hotels, Other Lodging Places 0.23% Industrial Machinery and Equipment 14.11% Instruments and Related Products 4.01% Insurance Carriers 7.46% Leather and Leather Products 0.40% Metal Mining 0.09% Mining, Quarry Nonmetal Minerals 0.84% Miscellaneous Manufacturing Industries 0.66% Miscellaneous Retail 1.28% Motion Pictures 0.28% Motor Freight Transportation, Warehouse 0.44% Nondurable Goods-Wholesale 1.91% Oil and Gas Extraction 6.71% Paper and Allied Products 0.61% Petroleum Refining and Related Industries 2.29% Primary Metal Industries 0.86% Railroad Transportation 0.65% Real Estate 0.65% Rubber & Miscellaneous Plastic Products 0.71% Security and Commodity Brokers 2.27% Transportation Equipment 1.51% Short-Term Investments 2.74% Other assets and liabilities, net 0.23% Total net assets 100.00% 20 AVAILABILITY OF PORTFOLIO HOLDINGS AND PROXY VOTING POLICIES AND RECORD The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.Each of (1) the Fund’s Form N-Q, (2) a description of the policies and procedures that the Fund, its investment advisor and its sub-advisors use to determine how to vote proxies relating to its portfolio securities holdings, and (3) information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available without charge, upon request, by contacting the Fund at 1.800.662.1106, va.help@af-group.com or P.O. Box 25520, Oklahoma City, OK 73125-0520.The information is also available on the SEC’s website at http//www.sec.gov and at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling 1.800.SEC.0330. SPECIAL SHAREHOLDER MEETING VOTING RESULTS A Special Meeting of Shareholders of the Fund was held on April 20, 2010 to approve (1) a new sub-advisory agreement with Beck, Mack & Oliver LLC (“BMO”) and (2) a “manager of managers” structure for the Fund pursuant to which the Fund’s advisor, under certain circumstances and with Board approval, could enter into sub-advisory agreements with unaffiliated sub-advisors and make material amendments to the Fund’s sub-advisory agreements, each without obtaining shareholder approval. The voting results were as follows: New Sub-Advisory Agreement Manager of Managers Structure Votes for: 6,730,966.912 (85.11%) Votes for: 755,306.361 (77.16%) Votes against: 578,905.860 (7.32%) Votes against: 146,266.433 (14.94%) Votes abstained: 598,677.236 (7.57%) Votes abstained: 77,309.651 (7.90%) APPROVAL OF SUB-ADVISORY AGREEMENT The Fund’s Board of Directors approved BMO to serve as a sub-advisor to the Fund pursuant to an Investment Sub-Advisory Agreement effective April 30, 2010 (the “BMO Sub-Advisory Agreement”).In approving the BMO Sub-Advisory Agreement, the Fund’s Board of Directors considered (1) the nature, extent and quality of services to be provided by BMO, (2) the investment performance of the Fund and BMO, (3) the fees payable to BMO and any fees received by affiliates of BMO as a result of BMO’s relationships with the Fund, (4) the extent to which economies of scale will be realized as the Fund grows, and (5) whether fee levels reflect any economies of scale for the benefit of the Fund’s investors. In connection with its review and evaluation, the Board relied, in part, on the recommendations of its investment advisor, AFA and its investment consultant, ASC, which recommendations were based, in part, on AFA’s and ASC’s review of comparative data regarding performance, services rendered and amounts payable under other sub-advisory agreements.The Board concluded that the BMO Sub-Advisory Agreement should be approved because the services provided by BMO generally are equal to or in excess of those provided by other sub-advisors, while the fees paid by AFA pursuant to the BMO Sub-Advisory Agreement generally are lower than the fees paid to other sub-advisors. The Board also considered whether any other benefits are derived or are to be derived by BMO from its relationship with the Fund, such as soft dollar arrangements by which brokers provide research to the Fund or BMO in return for allocating Fund brokerage, and the Board concluded that the BMO Sub-Advisory Agreement should be approved because BMO is not deriving improper or excessive benefits as a result of its relationship with the Fund. 21 Nature, Extent and Quality of Services Provided by BMO The Board considered the services that BMO would provide to the Fund pursuant to the BMO Sub-Advisory Agreement, which include making decisions regarding acquisition, holding, or disposition of portfolio securities on behalf of the Fund; providing the Fund’s custodian and investment adviser prompt written notification of the purchase, sale, or exchange of portfolio securities; exercising voting rights on behalf of the Fund regarding the portfolio securities; providing certifications of compliance with securities laws; selecting brokers or dealers to execute purchase and sale transactions for the Fund and using its best efforts to obtain the best available price and most favorable execution with respect to all such purchases and sales of portfolio securities for the Fund; and providing instructions to the Fund’s custodian regarding consummation of transactions in portfolio securities held by the Fund. Based on its evaluation of the services that BMO would provide, the Board concluded that the nature and scope of BMO’s services are reasonable and satisfactory.Further, the Board concluded that BMO has adequate personnel and systems in place, as well as other resources, to assure the Board that BMO will furnish high quality services to the Fund. BMO’s Investment Performance The Board concluded that BMO’s investment performance supports a decision to approve the BMO Sub-Advisory Agreement because BMO’s long-term results have been very good when compared with its appropriate style index.Furthermore, BMO’s investment processes and personnel were consistent during the performance period presented to the Board. Sub-Advisory Fees The fees payable to BMO pursuant to the BMO Sub-Advisory Agreement are equal (on an annual basis) to 0.45% of the first $25 million of the Fund’s assets managed by BMO and 0.40% of the value of the Fund’s assets in excess of $25 million managed by BMO.Based on its evaluation of the fees payable pursuant to the BMO Sub-Advisory Agreement and the services to be provided by BMO, the Board concluded that the fees payable to BMO are reasonable. Economies of Scale The Fund will not recognize economies of scale as the Fund’s assets under BMO’s management increase because the Fund’s investment adviser will pay the fees on behalf of the Fund.The Fund’s fee to its investment adviser does not reflect the fees that the Fund’s investment adviser pays the Fund’s sub-advisers.In its evaluation, the Board considered this inability to recognize economies of scales but concluded that the fees are reasonable and satisfactory as they currently exist. Fee Levels and Economies of Scale Fee levels charged to the Fund’s investors do not reflect economies of scale.Fee levels also do not reflect the fees that the Fund pays to its investment adviser or the fees that the Fund’s investment adviser pays to the Fund’s sub-advisers.The Board considered this fact in its evaluation of BMO. 22 PARTICIPANTS’ BENEFITS As a participant of American Fidelity Dual Strategy Fund, Inc., you benefit from a number of valuable and helpful services that help you meet your investment needs.Some of the services you currently enjoy are the following: RE-INVESTMENT WITHOUT CHARGE Dividends and interest from investment income, as well as capital gain contributions, are automatically re-invested without charge. PROFESSIONAL MANAGEMENT Knowledgeable, full-time management constantly monitors market opportunities for your fund. CAPITAL FULLY INVESTED Accumulation units are issued in full and fractional amounts so that your net payments are immediately available for investment purposes. PERSONAL SERVICE Continuous personal service is available to you through the team of American Fidelity-trained, salaried representatives or directly from the Annuity Services Department in our home office. 23 Board of Directors DAVID R. CARPENTER, Chairman American Fidelity Executive Vice President Dual Strategy American Fidelity Corporation Fund, Inc. JO ANN DICKEY Retired Senior Vice President – Internal Audit American Fidelity Corporation MARK H. McCUBBIN Chief Executive Officer McCubbin Hosiery, LLC G. RAINEY WILLIAMS, JR. President and Chief Operating Officer Marco Holding Corporation Safekeeping of Securities InvestTrust, N.A. Oklahoma City, Oklahoma Independent Auditors KPMG, LLP Oklahoma City, Oklahoma Underwriter American Fidelity Securities, Inc. Oklahoma City, Oklahoma Member FINRA Investment Advisor American Fidelity Assurance Company Oklahoma City, Oklahoma Investment Sub-Advisors Beck, Mack & Oliver LLC New York, New York Quest Investment Management, Inc. Portland, Oregon The Renaissance Group LLC (d/b/a Renaissance Investment Management) Cincinnati, Ohio WEDGE Capital Management LLP Charlotte, North Carolina Board of Directors GREGORY S. ALLEN American Fidelity Chief Executive Officer Assurance Company Advance Food Company, Inc. JOHN M. BENDHEIM, JR. President Bendheim Enterprises, Inc. LYNDA L. CAMERON President Cameron Equestrian Centers, Inc. WILLIAM M. CAMERON Chairman of the Board, President and Chief Executive Officer American Fidelity Corporation WILLIAM E. DURRETT Senior Chairman of the Board American Fidelity Corporation CHARLES R. EITEL Former Chairman and Chief Executive Officer (Retired) Simmons Company THEODORE M. ELAM Attorney McAfee and Taft DAVID R. LOPEZ President American Fidelity Foundation PAULA MARSHALL Chief Executive Officer The Bama Companies, Inc. 24 For More Information To obtain information: By telephone: Call 1.800.662.1106 By mail Write to: American Fidelity Dual Strategy Fund, Inc. P. O. Box 25520 Oklahoma City, OK73125-0520 By E-mail Send your request to: va.help@af-group.com On the Internet Text-only versions of fund documents can be viewed online or downloaded from the SEC’s web site:http://www.sec.gov You may also obtain copies of fund documents by visiting the SEC’s Public Reference Room in Washington, DC (phone 1.800.SEC.0330) or by sending your request and a duplicating fee to the SEC’s Public Reference Section, Washington, DC20549-6009. 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 GVA-277Information Published 8/2010 25 Item 2: Code of Ethics Not applicable to Semi-Annual Report. Item 3: Audit Committee Financial Expert Not applicable to Semi-Annual Report. Item 4: Principal Accountant Fees and Services Not Applicable to Semi-Annual Report. Item 5: Audit Committee of Listed Registrants Not Applicable to Registrant. Item 6: Schedule of Investments Not Applicable.See Schedule of Portfolio Investments included in Item 1. Item 7: Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not Applicable to Registrant. Item 8: Portfolio Managers of Closed-End Management Investment Companies Not Applicable to Registrant. Item 9: Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers Not Applicable to Registrant. Item 10: Submission of Matters to a Vote of Security Holders There have been no material changes to the procedures adopted by the Board on February 7, 2007 by which shareholders may recommend nominees to the Registrant’s Board of Directors.Following are the procedures that were adopted by the Board in 2007: “When formulating its director recommendations, the Board of Directors will consider any written recommendations received from shareholders of the Fund identifying the nominee and stating the nominee’s qualifications.Shareholders can send recommendations to American Fidelity Dual Strategy Fund, Inc., Attention:Corporate Secretary, 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106.The Board of Directors evaluates all nominees for director in the same manner regardless of the source of the recommendation. 26 Nominees for director must possess the following minimum qualifications:experience in the business community, proficiency in business matters (particularly investment, finance, legal or accounting matters), and exceptional personal integrity.In identifying and evaluating nominees for director, including nominees recommended by shareholders, the Board of Directors will implement such processes as it deems appropriate, including, in its sole discretion, retaining a third party or third parties to identify or evaluate or assist in identifying or evaluating potential nominees. When formulating its director recommendations, the Board of Directors will also consider any advice and recommendations offered by the Fund’s executive officers.However, at a minimum, each nominee for director must (i) meet the minimum qualifications set forth above, (ii) complete and sign the Fund’s Director and Officer Questionnaire in a form deemed appropriate by the Board of Directors prior to his or her nomination and (iii) provide biographical information upon request.Each director must, no less frequently than annually, complete and sign a Director and Officer Questionnaire in a form deemed appropriate by the Board of Directors.” Item 11: Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the principal executive officer, and Robert D. Brearton, the principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal half-year that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 12: Exhibits (a)(1)Not applicable to Semi-Annual Report. (a)(2) Separate certifications of Principal Executive Officer and Principal Financial Officer as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable to Registrant. (b) Certification of Principal Executive Officer and Principal Financial Officer required by Rule 30a-2(b) under the Investment Company Act of 1940. 27 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized officer. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By:/s/David R. Carpenter Name:David R. Carpenter Title:President and Principal Executive Officer Date:August 2, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. /s/David R. Carpenter Name:David R. Carpenter Title:President and Principal Executive Officer Date:August 2, 2010 /s/Robert D. Brearton Name:Robert D. Brearton Title:Executive Vice President and Principal Financial Officer Date:August 2, 2010 28 Exhibit (a)(2) OFFICER’S CERTIFICATION I, David R. Carpenter, certify that: 1. I have reviewed this report on Form N-CSR of American Fidelity Dual Strategy Fund, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements and other information included in this report fairly present in all material respects the financial condition, results of operations, changes in net assets, and cash flows (if the financial statements are required to include a statement of cash flows) of the registrant as of, and for, the periods presented in this report. 4. The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and (d) disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. 5. The registrant’s other certifying officer(s) and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and (b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date:August 2, 2010 By:/s/David R. Carpenter Name:David R. Carpenter Title:President & Principal Executive Officer 29 OFFICER’S CERTIFICATION I, Robert D. Brearton, certify that: 1.I have reviewed this report on Form N-CSR of American Fidelity Dual Strategy Fund, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements and other information included in this report fairly present in all material respects the financial condition, results of operations, changes in net assets, and cash flows (if the financial statements are required to include a statement of cash flows) of the registrant as of, and for, the periods presented in this report. 4. The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in rule 30a-3(c) under the Investment Company Act) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c) evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and d) disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. 5. The registrant’s other certifying officer(s) and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date:August 2, 2010 By:/s/Robert D. Brearton Name:Robert D. Brearton Title:Executive Vice President & Principal Financial Officer 30 Exhibit (b) Certification of Periodic Financial Report Pursuant to Section 906 of the Sarbanes-Oxley Act In connection with the Form N-CSR of the registrant for the period ended June 30, 2009, the undersigned hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act that: 1.The attached Form N-CSR report of the registrant fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2.The information contained in such N-CSR report fairly presents, in all material respects, the financial condition and results of operation of the registrant as of and for the periods presented in the report. Dated:August 2, 2010 /s/David R. Carpenter Name:David R. Carpenter Title:President & Principal Executive Officer /s/Robert D. Brearton Name:Robert D. Brearton Title:Executive Vice President & Principal Financial Officer 31
